DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 05/15/2020, 11/03/2020 and 06/30/2021 have been submitted for consideration by the Office. They have been placed in the application file and the information referred to therein have been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Shoop on 04/18/2022.
Independent claims 1, 14 and 20 are amended to include the limitation of dependent claim 3. Accordingly, dependent claim 3 is canceled. Dependent claim 7, which originally depends from claim 3, is amended to depend from claim 1. See below.

Proposed Examiner’s Amendments for Application 16/719,920
(PROPOSED EXAMINER’S AMENDMENT)	An apparatus for delivering sub-microsecond pulsed electrical energy comprising:
one or more high voltage switch drivers;
one or more high voltage switches; and
one or more multi-core pulse transformers, wherein each multi-core pulse transformer comprises a first transformer core and a second transformer core that are arranged in parallel between the one or more high voltage switch drivers and the one or more high voltage switches, wherein the first transformer core and the second transformer core each include one or more cables forming primary and secondary windings, wherein the primary and secondary windings are coaxially arranged relative to each other;
further wherein the one or more high voltage switch drivers are coupled to the primary windings and the one or more high voltage switches are coupled to the secondary windings.  
(Original)	The apparatus of claim 1, wherein the one or more high voltage switches are MOSFETs and the one or more high voltage switch drivers are MOSFET drivers.
(CANCELLED) 
(Original)	The apparatus of claim 2, wherein the one or more MOSFET drivers are coupled to the primary windings so that each primary winding is electrically parallel, and wherein the one or more MOSFETs are coupled to the secondary windings so that each secondary winding is electrically parallel.  
(Original)	The apparatus of claim 1, wherein the first core is independent from the second core.
(Original)	The apparatus of claim 2, wherein the first core is on a first side of a printed circuit board (PCB) to which the one or more MOSFET drivers and one or more MOSFETs are attached, further wherein the second core is on a second side of the PCB opposite from the first side. 
(PROPOSED EXAMINER’S AMENDMENT) The apparatus of claim [[3]]1, wherein for each transformer core the plurality of coaxial cables are wound between 1 and 5 times around.
(Original)	The apparatus of claim 2, wherein the one or more MOSFETs comprises a plurality of MOSFETs.
(Original)	The apparatus of claim 2, wherein the one or more MOSFET drivers comprises a plurality of MOSFET drivers. 
(Original)	A sub-microsecond pulse generator comprising the apparatus of claim 1 configured to provide at least a 200 kV/µs high voltage pulsed output.
(Original)	The pulse generator of claim 10, further comprising a handpiece configured to deliver the high voltage pulsed output.
(Original)	The pulse generator of claim 11, wherein the handpiece comprises a removable tip having a plurality of electrodes.
(Original)	The pulse generator of claim 10, wherein the high voltage pulsed output generated by the sub-microsecond pulse generator is configured to have a voltage of 1 kV or greater and an output current of greater than 20A.
(PROPOSED EXAMINER’S AMENDMENT)	An apparatus for delivering sub-microsecond pulsed electrical energy comprising:
one or more MOSFET drivers;
one or more MOSFETs; and
one or more multi-core pulse transformers, wherein each multi-core pulse transformer comprises a first transformer core and a second transformer core that are arranged in parallel between the one or more MOSFET drivers and the one or more MOSFETs so that the first transformer core is on a first side of a substrate and the second transformer core is on a second side of the substrate in parallel with the first transformer core;
further wherein the one or more MOSFET drivers are coupled to a primary winding from each of the first and second transformer core, and the one or more MOSFETs are coupled to a secondary winding from each of the first and second transformer core, wherein the primary and secondary windings are coaxially arranged relative to each other.  
(Original)	The apparatus of claim 14, wherein the one or more MOSFET drivers are coupled to the primary windings so that each primary winding is electrically parallel, and wherein the one or more MOSFETs are coupled to the secondary windings so that each secondary winding is electrically parallel.  
(Original)	The apparatus of claim 14, wherein the secondary windings are coaxially arranged over the primary windings.
(Original)	The apparatus of claim 14, wherein the one or more MOSFETs comprises a plurality of MOSFETs.
(Original)	The apparatus of claim 14, wherein the one or more MOSFET drivers comprises a plurality of MOSFET drivers. 
(Original)	A sub-microsecond pulse generator comprising the apparatus of claim 14, wherein high voltage pulsed output generated by the sub-microsecond pulse generator is configured to have a voltage of 1 kV or greater and an output current of 20 A or greater.
(PROPOSED EXAMINER’S AMENDMENT)	A method of generating a sub-microsecond pulsed output, the method comprising:
emitting a driving pulse from a high voltage switch driver to a multi-core pulse transformer through a primary winding of a first transformer core and a primary winding of a second transformer core, wherein the first and second transformer cores are arranged in parallel; and
receiving the driving pulse at a high voltage switch from a secondary winding arranged coaxially relative the primary winding around the first transformer core and the second transformer core; 
wherein the driving pulse is a sub-microsecond driving pulse.
(PROPOSED EXAMINER’S AMENDMENT)	The method of claim 20, wherein the high voltage switch is a MOSFET [[are]]and the high voltage switch driver is a MOSFET driver and wherein MOSFET, MOSFET driver and first transformer core are on a first side of a substrate, and the second transformer core is on a second side of the substrate directly opposite from the first transformer core.
(Original)	The method of claim 20, wherein the driving pulse is emitted through a plurality of primary windings that are arranged in parallel.
(Original)	The method of claim 20, wherein the primary windings and the secondary windings are formed by a plurality of lengths of coaxial cable wrapped around the first transformer core and the second transformer core.
(Original)	The method of claim 23, wherein each of the first transformer core and the second transformer core are wrapped by a plurality of lengths of coaxial cable.
(NEW)		The apparatus of claim 1, wherein the apparatus is part of a pulse generator configured to provide a high-voltage pulsed output in a nanosecond range.

Allowable Subject Matter
Claims 1, 2, 4-25 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; An apparatus for delivering sub-microsecond pulsed electrical energy comprising: one or more high voltage switch drivers; one or more high voltage switches; and one or more multi-core pulse transformers, wherein each multi-core pulse transformer comprises a first transformer core and a second transformer core that are arranged in parallel between the one or more high voltage switch drivers and the one or more high voltage switches, wherein the first transformer core and the second transformer core each include one or more cables forming primary and secondary windings, wherein the primary and secondary windings are coaxially arranged relative to each other; further wherein the one or more high voltage switch drivers are coupled to the primary windings and the one or more high voltage switches are coupled to the secondary windings.  
          Therefore, claim 1 and its dependent claims 2, 4-13, 25 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 14 with the allowable feature being; An apparatus for delivering sub-microsecond pulsed electrical energy comprising: one or more MOSFET drivers; one or more MOSFETs; and one or more multi-core pulse transformers, wherein each multi-core pulse transformer comprises a first transformer core and a second transformer core that are arranged in parallel between the one or more MOSFET drivers and the one or more MOSFETs so that the first transformer core is on a first side of a substrate and the second transformer core is on a second side of the substrate in parallel with the first transformer core; further wherein the one or more MOSFET drivers are coupled to a primary winding from each of the first and second transformer core, and the one or more MOSFETs are coupled to a secondary winding from each of the first and second transformer core, wherein the primary and secondary windings are coaxially arranged relative to each other.  
          Therefore, claim 14 and its dependent claims 15-19 are allowed.

          Furthermore, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 20 with the allowable feature being; A method of generating a sub-microsecond pulsed output, the method comprising:
emitting a driving pulse from a high voltage switch driver to a multi-core pulse transformer through a primary winding of a first transformer core and a primary winding of a second transformer core, wherein the first and second transformer cores are arranged in parallel; and receiving the driving pulse at a high voltage switch from a secondary winding arranged coaxially relative the primary winding around the first transformer core and the second transformer core; wherein the driving pulse is a sub-microsecond driving pulse.
          Therefore, claim 20 and its dependent claims 21-24 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847